Citation Nr: 0821921	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-28 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Department of Veterans Affairs Survivors' 
and Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

He veteran served on active duty for over 28 years, 
essentially from 1959 until he retired in November 1987.  He 
died in January 2001.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  At the time of the veteran's death, service connection 
was in effect for status post fracture of the second 
metatarsal of the right foot, anal fistula repair, status 
post scar as a result of hydrocele repair, basal cell 
carcinomas of the nose, fracture of the 4th metatarsal of the 
left foot, and bilateral high frequency hearing loss.  
Noncompensable ratings were in effect for each of these 
conditions.  

3.  The Certificate of Death reflects that the veteran died 
in December 2001.  The immediate cause of death was malignant 
brain tumor.  There were no significant conditions 
contributing to death.

4.  Malignant brain cancer was not manifest during service, 
was not manifest within one year of separation, and is not 
otherwise attributable to service to include exposure to 
herbicides including Agent Orange during service.

5.  The veteran's service-connected disorders were not the 
immediate or underlying cause of his death and were not 
etiologically related to the cause of death; the veteran's 
service-connected disorders did not contribute substantially 
or materially to cause his death, and they were not of such 
severity that it resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.

6.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service- 
connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310, 5102, 5103, 5103a, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2007).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510, 5102, 5103, 5103A, 5107  (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2003 
letter to the appellant from the RO specifically notified her 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection for 
the cause of the veteran's death, and of the division of 
responsibility between the claimant and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the appellant about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the appellant about the information and 
evidence VA would seek to provide; (3) informing the 
appellant about the information and evidence she was expected 
to provide; and (4) requesting her to provide any information 
or evidence in her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post service medical 
treatment records, VA examinations and opinions, and the 
opinion of an independent medical expert, as well as 
statements from the appellant and her representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the claimant.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the cause of death is being denied and neither 
a rating nor an effective date will be assigned.  As such, 
there is no prejudice to the appellant with respect to any 
notice deficiencies related to the rating or effective date.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Death - Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2007); see also 38 
U.S.C.A. §1310.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2007).

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as cancer 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Agent Orange - In General

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,442-447 (1996); 
see also 64 Fed. Reg. 59,232-243 (1999); 68 Fed. Reg. 27,630-
641 (2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection for Cause of the Veteran's Death

In this case, the veteran died on December [redacted], , 2001, due to a 
malignant brain tumor.  The death certificate did not list 
the interval between onset and death.  

At the time of the veteran's death, service connection was in 
effect for status post fracture of the second metatarsal of 
the right foot, anal fistula repair, status post scar as a 
result of hydrocele repair, basal cell carcinomas of the 
nose, fracture of the 4th metatarsal of the left foot, and 
bilateral high frequency hearing loss.  Noncompensable 
ratings were in effect for each of these conditions.  

Essentially, it is the appellant's contention that the 
veteran  suffered from seizures and occasional loss of 
consciousness for over 20 years prior to his death (to 
include during active service), and that these episodes were 
arguably the result of a low grade tumor that remained 
relatively quiescent until 2000 when it suddenly became 
malignant, resulting in the veteran's death.  In support of 
her contention, the appellant has submitted three medical 
opinions in support of her claim.  She also has submitted a 
summarization of medical information obtained from the 
internet.  Specifically, she asserts that medical information 
obtained from Wikipedia, (the free internet encyclopedia), 
reflects that tumors associated with glioblastoma multiforme 
can start producing symptoms quickly, but in some situations, 
the patient is asymptomatic until the tumor reaches enormous 
size.  In the alternative, she alleges that the veteran's 
brain tumor was caused by exposure to Agent Orange.  

Initially, as to the claim for service connection for the 
cause of the veteran's death due to Agent Orange exposure, it 
is noted that while the veteran did serve in Vietnam and is 
therefore presumed to have been exposed to Agent Orange, 
glioblastoma multiforme is not a presumptive disability based 
on exposure to Agent Orange.  The Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57,586-589 (1996).  Furthermore, there is no 
competent medical evidence of record showing that the 
veteran's glioblastoma multiforme is a soft tissue sarcoma or 
that Agent Orange caused the veteran's brain tumor.  Thus, 
service connection for the cause of the veteran's death, as 
evaluated under the regulations governing presumptive service 
connection based on exposure to Agent Orange, is not 
warranted.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service treatment records reflect that the veteran was 
treated for a basal cell carcinoma of the nose in 1977.  They 
do not show that he was treated for or diagnosed with 
glioblastoma.  These records, however, do show that he was 
seen for complaints of dizziness.  This was initially noted 
in 1982.  The veteran reported that dizziness had been 
present for the past 4-5 years and always occurred in the 
morning.  It was also noted that this dizziness occurred 
almost on a daily basis.  At discharge, it was noted that he 
had had hypoglycemia for 10 years.  His dizziness was thought 
to be related to this condition.  No residuals of either of 
these conditions were noted at time of discharge.  

Post service private records show that the veteran was seen 
for recurrent basal cell skin cancer in 1994.  On this 
occasion, the lesion was on the veteran's forehead.  In April 
2000 the veteran was seen for dizziness and loss of 
consciousness.  He gave a 21 year history of experiencing 
episodes of loss or alteration of consciousness.  Ultimately, 
he was diagnosed in October 2000 with a glioblastoma 
multiforme.  In an October 2000 opinion from F.M.E., M.D., a 
neurosurgeon, it was opined that it was not an altogether 
unlikely possibility that the veteran's partial complex 
seizures for the past two decades were the result of a slow-
growing lesion that had suddenly developed malignant 
deterioration.  Subsequently dated VA records in 2001 
acknowledge the veteran's past history of basal cell 
carcinomas, as well as recently diagnosed glioblastoma 
multiforme.  

In early 2004, the claims file was sent to VA facility for 
additional opinion.  After a thorough review of the file, the 
examiner (W.L.B., M.D.) opined that the glioblastoma 
multiforme diagnosed in 2000 was not related to any events 
occurring during the veteran's active duty.  He stated that 
the degree of malignancy of the tumor and the rate of 
progression would make it highly unlikely, if not impossible, 
that the tumor was present and dormant for over 20 years.  He 
added that the private physician's contradictory opinion was 
speculative and not based on acceptable medical literature or 
a generally accepted within the neurological community.  

In a May 2005 report, a private physician, N.C.P., M.D., 
reported that the veteran was admitted to the hospital in 
October 2000 with a history of seizures and loss of 
consciousness.  Specifically, it was noted that he had had 
three episodes in April 2000 where he was driving his car and 
found to be unresponsive on the side of the road.  
Ultimately, he was found to have a brain tumor.  It was noted 
that there was a history of brain tumors in the veteran's 
family.  The doctor pointed out that brain biopsy showed that 
the veteran had "left temporal Gliomas Malignant."  In the 
doctor's opinion, this tumor was present when the veteran was 
on active duty, as he had a history of episodes of loss or 
alteration of consciousness for 21 years before he died.  The 
doctor added that when the veteran was on active duty, 
magnetic resonance imaging (MRI) or computerized tomography 
(CT) scan were not available for diagnosis of brain tumors.  

In a subsequently dated statement in June 2005, Dr. N.C.P 
reported that prior to making a determination regarding the 
etiology of the veteran's brain tumor, he/she reviewed the 
completed medical charts.  While it was noted that the 
veteran's inservice dizziness episodes were probably the 
result of hypoglycemia, the doctor pointed out that no 
testing was done to confirm this possibility.  In the 
doctor's opinion, it appeared likely that the veteran could 
have been diagnosed with a seizure disorder during service as 
such tumors can be present as seizures and confusion.  While 
there was no way to conclusively prove that the lesion that 
led to the veteran death was there prior to 1987, the details 
in the service treatment records made it as likely as not 
that the lesion which ultimately caused the veteran's death 
was there during service.  

Additional VA opinion was requested an in an August 2005 
report.  It was noted by the examiner (M.D., M.D.) that he 
reviewed the claim file, to include the contradictory 
opinions of record.  Quoting numerous medical treatises, the 
examiner noted that the median time to tumor progression was 
varied according to the study.  For example, one study found 
such progression was accomplished in 31.5 months, while 
another showed progression to tumor in 50 months.  The doctor 
then described the literature as to survival rates.  There 
was evidence of a few survivors for up to 10 years where 
there was a low level noncancerous tumor.  Reported survival 
rates were shorter for the more active tumors.  He concluded 
that "[w]hile the literature supports the contention that 
gliomas which are low grade can and often do undergo 
malignant change, that type of time interval, as evidenced in 
the literature cited above, would be quite extraordinary and 
for that reason, I have opined that it is less likely than 
not that the veteran had a low grade glioma while in military 
service."  In other words, he opined that it was less likely 
than not that the glioblastoma diagnosed in 2000 was related 
to any event in service.  

An independent medical expert's opinion was requested by VA 
in September 2007.  The resultant report, dated in March 
2008, was provided by P.H.G., M.D., a neurosurgeon from New 
York State.  The doctor noted that he had extensively 
reviewed the record, to include the opinions by the various 
physicians of record.  It was his opinion that while a low 
grade astrocytoma might degenerate and become a high grade 
glioblastoma multiforme, it was highly unlikely that the 
veteran's symptoms in the 1980s were the result of such a low 
grade neoplasm that remained relatively quiescent until 2000 
when it suddenly became malignant and ultimately, resulted in 
his death.  

The specialist added that, typically, low grade tumors that 
transform into high grade neoplasms do so in a much shorter 
time scale and often with progressive symptomatology during 
the transformation.  He stated that both the lack of 
progressive symptoms and the extremely long time scale 
supported his opinion that the veteran's dizzy spells during 
service were unrelated to this glioblastoma.  

Clearly, in this case, there are contradictory opinions 
regarding the onset of the veteran's fatal brain tumor.  In 
this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

Accordingly, the Board has accorded great evidentiary weight 
to the VA specialist in 2005 who reviewed the record, to 
include the various opinions of record, and concluded that it 
was less likely than not that the veteran's glioblastoma, 
diagnosed in 2000, was evidenced during service by complaints 
of dizziness.  In support of his opinion, the examiner quoted 
copious medical articles reflecting that such lesions 
progressed to tumors in much less time than the over 20 years 
shown in the current claim.  Moreover, it is noted by the 
Board that this opinion was corroborated by the independent 
medical expert's opinion in 2008.  The private physicians' 
opinions of record and the entry from Wikipedia, in support 
of the appellant's claim, have been considered, but they are 
found to be less probative in that they do not address the 
copious amounts of medical literature which clearly reflects 
that gliomas progress to glioblastoma in a period of time 
much shorter than the over the 20-30 year period that is 
required in this case to reach a favorable decision in the 
appellant's claim.  None of the medical evidence submitted in 
support of the appellant's claim actually addresses the 
extraordinary interval of time (over 20 years) from 
complaints of dizziness to actual diagnosis of a tumor.  
Moreover, a medical explanation for the inservice dizziness 
was proffered during service (hypoglycemia).  

Given that the credible medical evidence does not link the 
veteran's fatal glioblastoma to any incident of service, and 
because the presumptions of 38 C.F.R. § 3.307 do not provide 
a basis for allowance, a grant of service connection is not 
warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  The 
veteran did not have a disability that was incurred in or 
aggravated by active service, or which was proximately due to 
or the result of a service-connected disability, that was 
either a principal or contributory cause of his death.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim.  

Dependent's Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or have 
been evaluated as permanently and totally disabled due to 
service- connected disability for a period of 10 years prior 
to his death.  38 U.S.C.A. § 3501.

The veteran's death was not caused by a service-connected 
disability.  In addition, the veteran did not have a 
permanent and total service-connected disability while he was 
alive and he did not die while under permanent and total 
disability.  In order for the appellant to be eligible for 
educational assistance under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability, 
or been evaluated as permanently and totally disabled for a 
period of 10 years prior to his death.  See 38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. § 21.3021(a).  The appellant does not 
meet the basic requirements for educational assistance under 
the provisions of Chapter 35.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Eligibility for DEA is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


